Citation Nr: 1702865	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The appellant served on active duty for training in the United States Marine Corp Reserve from August 1972 to October 1972, and enlisted in the Army Reserve in May 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 and April 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and St. Paul, Minnesota, which denied service connection for PTSD and entitlement to nonservice-connected pension benefits, respectively.    

As a matter of clarification, the Board notes that the appellant has previously been denied service connection for a psychiatric disorder and, accordingly, new and material evidence is required to reopen his claim for service connection for PTSD.  In this regard, a final Board decision issued in February 2000 denied service connection for a psychiatric disorder and a final January 2007 rating decision confirmed and continued such denial.  While such prior decisions addressed the broad claim of entitlement to service connection for a psychiatric disorder, the United States Court of Appeals for the Federal Circuit has held that, when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the instant case, the present PTSD claim is based on similar symptoms and etiology reported by the appellant in connection with his previous claims for service connection for a psychiatric disorder.  Thus, the claim presently on appeal is a continuation of the appellant's previous claims for service connection for a psychiatric disorder, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the claim.

Similarly, with regard to the appellant's claim for nonservice-connected pension benefits, such was previously denied in a final February 2006 decision and, thus, new and material evidence is likewise required to reopen such claim.

The Board notes that, in an August 2011 rating decision, the RO denied service connection for arthritis of the neck, shoulders, and knees.  Thereafter, the Veteran entered a notice of disagreement in September 2011 and a statement of the case was issued in August 2015.  However, at timely substantive appeal was not filed.  In this regard, while the Veteran submitted a VA Form 9 in November 2015, such is untimely in regard to the arthritis claim.  See 20.302(b) (2016).  Therefore, such issue is not properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2011 substantive appeal (VA Form 9), which perfected his appeal as to both pending claims, the appellant indicated that he did not wish to testify at a Board hearing before a Veterans Law Judge.  However, in November 2015, he submitted another substantive appeal (VA Form 9) as relevant to both claims and indicated that he did wish to testify at a Board video-conference hearing before a Veterans Law Judge.  To date, he has not been afforded his requested hearing.  Therefore, a remand is necessary to schedule the appellant for such hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

